DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 09/13/2021 & 12/22/2021 have been considered and placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. 9,955,257).
Regarding claim 1, Zhu et al. (hereinafter, Ref~257) discloses (please see Figures 1-4 and related text for details) a class-D amplifier comprising: a loop filter (1 of Fig. 1), a pulse-width modulation signal generator (4 of Fig. 1), a gate driver (51 of Fig. 2), a power driver (52 of Fig. 2), and a feedback circuit (8 of Fig. 1), configured to establish a closed amplification loop, wherein the feedback circuit is configured to establish a feedback path as seen from Fig. 1; and 
a feedback breaker (S3/S4 of Fig. 2 can be read as the claimed breaker OR at least it is functionally equivalent to it), breaking the feedback path in response to no-signal information conditions of the class-D amplifier (please note that during the operation/conditions of the soft start circuit, and said conditions can be read as the claimed conditions OR at least it is functionally equivalent to it), meeting claim 1.  
Regarding claim 2, Ref~257 discloses the class-D amplifier as claimed in claim 1, wherein: an input signal (Vin of Fig. 1) of the class-D amplifier is coupled to the loop filter as seen from Fig. 1; 
the loop filter is coupled to the pulse-width modulation signal generator as seen from Fig. 1; 
the pulse-width modulation signal generator generates a first pulse-width modulation signal and a second pulse-width modulation signal as seen from Fig. 1; 
the gate driver transforms the first pulse-width modulation signal and the second pulse-width modulation signal into control signals as seen from Fig. 1; 
the power driver is controlled by the control signals to drive a load (speaker of Fig. 1); and 
the feedback circuit is coupled between the power driver and the loop filter to establish the feedback path, meeting claim 2.  
Regarding claim 3, Ref~257 discloses he class-D amplifier as claimed in claim 2, wherein: in the no-signal information conditions, the first pulse-width modulation signal equals the second pulse-width modulation signal due to switch S5 of Fig. 2 providing a short between two input terminals, meeting claim 3.  

Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843